Citation Nr: 1756835	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent, prior to August 29, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.S.



ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New York, New York.  Jurisdiction over the claim was subsequently transferred to the RO in Phoenix, Arizona.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision regarding the issue of entitlement to an initial rating in excess of 50 percent prior to August 29, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD), the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issue.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal regarding the issue of entitlement to an initial rating in excess of 50 percent prior to August 29, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C. § 7105 (b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

At the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to an initial rating in excess of 50 percent prior to August 29, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  See the May 2017 Board hearing transcript.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issue, and it is dismissed.


ORDER

The appeal as to entitlement to an initial rating in excess of 50 percent prior to August 29, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD), dismissed.  



REMAND

The Board finds that a remand of the Veteran's claim for service connection for a skin disorder is warranted for additional development before the Board can render a final decision.

During the May 2017 Board hearing, the Veteran testified that he developed a skin rash during his time in service and it has continued to the present.  In April 2007, a private physician diagnosed the Veteran's skin disorder as squamous cell carcinoma, keratoacanthoma type.  The Board finds that a VA examination is needed as the Veteran has submitted sufficient evidence to suggest that there is a possible link between his currently diagnosed skin disorder and his military service, but such evidence is not sufficiently definite to provide the necessary degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.  All records/responses received must be associated with the electronic claims file.

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional to determine the etiology of any skin disorder to be present during the appeal period.

The examiner must review the claims file to include this remand.  Any appropriate testing deemed necessary by the examiner should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder incurred in or was otherwise related to military service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


